717 S.E.2d 738 (2011)
STATE of North Carolina
v.
Wendell Dontay HERRON.
No. 256P11.
Supreme Court of North Carolina.
October 6, 2011.
Kevin P. Bradley, Durham, for Herron, Wendell Dontay.
Steven Armstrong, Assistant Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 21st of June 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."
Upon consideration of the petition filed by Defendant on the 27th of June 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*739 "Denied by order of the Court in conference, this the 6th of October 2011."